DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 04/26/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 04/26/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. 
The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to “control a second light emitting diode (LED) to start emission of second light at a start of a second light emission period, wherein the second light is emitted towards the object, and the second light emission period is different from the first light emission period; receive the second light reflected by the object; generate a second current based on the received second light; execute integration of the generated second current in the second light emission period, wherein the integration of the generated second current is completed before an end of the second light emission period; control the second LED to stop the emission of the second light at the end of the second light emission period; generate a second voltage based on the integration of the generated second current; generate a second pulse signal having a pulse width based on the generated second voltage; control a counter to: measure a first number of clocks in a first pulse width period of the first pulse signal, wherein the counter is stopped during the first light emission period […] measure a second number of clocks in a second pulse width period of the second pulse signal, wherein the counter is stopped during the second light emission period, and the measurement of the second number of clocks is executed after the end of the second light emission period; and generate a digital measurement data based on the measured first number of clocks and the measured second number of clocks”. 
Furthermore, the examiner acknowledges that the prior art references of record do not teach the limitations of newly added claim 12, specifically with respect to “the circuitry is further configured to: control a third light emitting diode (LED) to start emission of third light at a start of a third light emission period, wherein the third light is emitted towards the object; receive the third light reflected by the object; generate a third current based on the received third light; execute integration of the generated third current in the third light emission period, wherein the integration of the generated third current is completed before an end of the third light emission period; control the third LED to stop the emission of the third light at the end of the third light emission period; generate a third voltage based on the integration of the generated third current; and generate a third pulse signal having a pulse width based on the generated third voltage; control the counter to measure a third number of clocks in a third pulse width period of the third pulse signal, wherein the counter is stopped during the third light emission period, and the measurement of the third number of clocks is executed after the end of the third light emission period; and generate the digital measurement date based on the measured first number of clocks, the measured second number of clock, and the measured third number of clocks”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claims 1, 10 and 11 to include the limitations: “control(ling) a second light emitting diode (LED) to start emission of second light at a start of a second light emission period, wherein the second light is emitted towards the object, and the second light emission period is different from the first light emission period; receive(ing) the second light reflected by the object; generate(ing) a second current based on the received second light; execute(ing) integration of the generated second current in the second light emission period, wherein the integration of the generated second current is completed before an end of the second light emission period; control(ling) the second LED to stop the emission of the second light at the end of the second light emission period; generate(ing) a second voltage based on the integration of the generated second current; generate(ing) a second pulse signal having a pulse width based on the generated second voltage; control a counter to: measure(ing) a first number of clocks in a first pulse width period of the first pulse signal, wherein the counter is stopped during the first light emission period […] measure(ing) a second number of clocks in a second pulse width period of the second pulse signal, wherein the counter is stopped during the second light emission period, and the measurement of the second number of clocks is executed after the end of the second light emission period; and generate(ing) a digital measurement data based on the measured first number of clocks and the measured second number of clocks”. The examiner acknowledges that the prior art references of record both alone and in combination, do not teach these limitations. Furthermore, an updated search was conducted in which no prior art references were found to teach the claimed limitations.
Therefore, claims 1, 3, 5-11 are allowable.
Furthermore, the examiner acknowledges that the prior art references of record both alone and in combination do not teach the limitations of newly added claim 12. An updated search was conducted with respect to claim 12 in which no prior art references were found to teach the claimed limitations.
Therefore, claim 12 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793